Citation Nr: 1810719	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-20 580A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an increased initial evaluation for posttraumatic stress disorder (PTSD), currently rated as 30 percent disabling.

2. Entitlement to an increased initial evaluation for chronic fatigue syndrome, currently rated as 20 percent disabling.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disorders (TDIU).


REPRESENTATION

Appellant represented by:	Stacey Penn Clark, Attorney at Law


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1987 to July 1991.

This case comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In February 2010, the RO granted service-connected disability compensation for posttraumatic stress disorder (PTSD) and assigned an initial 30 percent disability rating, the adequacy of which the Veteran appealed to the Board.  In the same decision, the RO denied service connection for chronic fatigue syndrome and for two additional benefits which are no longer part of this appeal.  

This case previously came to the Board in May 2016.  The Board issued a decision and remand, granting the claim for service connection for chronic fatigue syndrome and remanding the PTSD increased rating claim.  The Board remanded the PTSD claim because the RO had issued a rating decision, instead of a supplemental statement of the case (SSOC), to readjudicate the issue after receiving a previously unavailable examination report.  

In August 2016, the RO issue a separate rating decision implementing the Board's order to grant service connection for chronic fatigue syndrome.  The RO assigned  an initial 20 percent disability rating for chronic fatigue syndrome, effective June 12, 2008.  The Veteran timely appealed the denial of a rating higher than 20 percent to the Board.  

Through her attorney, the Veteran has indicated that, because of her service-connected disabilities, she is unable to work.  When the issue of TDIU is raised by the record during the appeal of a claim for an increased rating, the issue of TDIU is considered part of the pending claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  Following this principle, the Board has added TDIU to the list of issues in this appeal.

The issues of an increased initial rating for chronic fatigue syndrome and TDIU are addressed in the REMAND portion of the decision below and are to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the appeal period, the preponderance of the evidence is that the Veteran's PTSD has, at most, been manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational; occupational and social impairment with reduced reliability and productivity is not shown.


CONCLUSION OF LAW

The criteria for a disability rating higher than 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Codes 9310, 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	VCAA

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Duty to Notify

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The notice VCAA requires depends on the general type of claim the Veteran has made. "As a result, generic notice provided in response to a request for service connection must differ from that provided in response to a request for an increased rating." Vasquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).

This appeal arises from the Veteran's disagreement with the disability rating assigned after VA granted service connection for PTSD.   Because the claim for service connection was granted, the claim is substantiated, additional notice is not required, and any prior defect in the notice is not prejudicial.  See Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003.  VA's General Counsel has determined that while VA is required to issue a statement of the case when a "downstream element" - such as disagreement with the initial assigned disability rating - arises after the initial adjudication of a claim, 38 U.S.C.A. § 5103(a) does not require the mailing of a separate notice concerning the information and evidence necessary to substantiate the newly raised issue.  Id.  

Duty to Assist

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate her claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  The AOJ also obtained copies of medical treatment records and claims processing documents from the Social Security Administration (SSA).

The AOJ arranged for the Veteran to be examined by VA psychologist in January 2010 and again in June 2015.  The Board has carefully reviewed the examiners' report and finds that, together with the post-service mental health treatment records, they are adequate for rating purposes.  

As the Veteran has not identified additional evidence pertinent to the claim for an increased rating for PTSD and as there are no additional records to obtain, no further assistance to the Veteran is required to comply with VA's duty to assist.



III.  Increased Rating for PTSD

Rating Principles

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The Board may consider whether separate ratings may be assigned for separate periods of time - a practice known as "staged ratings," - whether or not the claim concerns an initial rating.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Depression is rated under 38 C.F.R. § 4.130, Diagnostic Code 9434.  The relevant criteria authorize a 10 percent rating for occupational and social impairment due to mild and transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  38 C.F.R. § 4.130.

A 30 percent rating is authorized for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration." "Although the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of [occupational and social] impairment." Id.

Prior to August 4, 2014, one factor in evaluating psychiatric disorders was the global assessment of functioning scale (GAF). The scale was meant to represent psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM - IV)).

Under DSM-IV a GAF score between 41 and 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). A score in between 51 and 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).

VA regulations were amended to remove references to the DSM-IV, and to replace them with references to the Fifth Edition of the same treatise (DSM-5). 79 Fed. Reg. 45,093-02, 45,094 (August 4, 2014).  DSM-5 abandoned the global assessment of functioning score as a tool for evaluating the severity of psychiatric disorders.  The Veteran filed the pending claim before the effective date of the regulatory change.  Since the regulatory change implementing the DSM-5 criteria applies only to applications for benefits received by VA on or after August 4, 2014, the Board may consider any global assessment of functioning scores in the Veteran's treatment records and examination reports.

Factual Background

In January 2010, the Veteran was examined by a VA clinical psychologist.  The examiner reviewed her medical history, noting that prior outpatient mental health treatment consisted of treatment for adjustment disorder with anxiety and depressed mood in 2004 and 2005.  The Veteran had never been hospitalized for any mental disorder.  At the time of the examination, she was not receiving regular mental health treatment.

Based on the Veteran's interview with the examiner concerning stressful events which occurred during her deployment to Southwest Asia during the first Persian Gulf War, the examiner diagnosed PTSD.  On examination, the Veteran's affect was normal.  Her attitude was cooperative, friendly, relaxed, and attentive.  She was oriented to time, place and person.  She had no hallucinations, no panic attacks, no ritualistic or obsessive behavior, and no homicidal or suicidal thoughts.  Her impulse control was good and she did not have episodes of violence.  She was able to maintain minimal personal hygiene and had no problems with activities of daily living.  Remote memory was normal, but the examiner described the Veteran's recent and immediate memory as mildly impaired.  She said, "My memory is lousy . . . I forget things like what I did yesterday and what I even did for the week."

At the time of the examination, the Veteran was employed as a purchasing agent.  She had close relationships with her family.  Although she reported disagreements with her father, she described good relationships with her mother and sisters.  She went to church regularly and described her congregation as, "a big church family that I spend a lot of time with and get my support from."  The examiner assigned a GAF of 70.  In the examiner's opinion, the Veteran's PTSD did not interfere with occupational and social functioning.  

During the appeal period in this case, the Veteran applied for disability benefits with the Social Security Administration (SSA).  To help decide her claim, the SSA arranged for another psychologist to examine her.  The psychologist submitted a report in March 2011.  The report indicates that it is based on an interview with the Veteran and on VA mental health treatment notes from the years 2004 and 2005.  According to the psychologist, the Veteran was cooperative during the interview and the information she provided appeared to be reliable and consistent with the records.  Her symptoms consisted of nightmares nearly every night, a startled reaction to loud noises, feeling constantly on guard in crowds and feeling that she is disconnected and does not fit in with others.  She also experienced unwanted and intrusive memories and feelings.  

At the time of the interview, the Veteran was living with a friend in a rental house and said she enjoyed reading.  She also regularly visited her grandmother in a nursing home.  The Veteran was alert.  Her speech was clear.  Her thought processes were organized and goal-directed.  She told the examiner that she had no problems falling asleep, but she did have frequent nightmares.   There were no hallucinations, delusions, obsessions, compulsions, or suicidal or homicidal ideations.  The examiner described the Veteran's insight and judgment as good.  The diagnosis was PTSD.  The psychologist assigned a GAF of 65.  In his opinion, "PTSD symptoms are not markedly interfering with carrying out activities of daily living at an appropriate pace or with persistence or in social relations.  Her primary limitations are related to her physical concerns and conditions."  

The AOJ arranged for the Veteran to be examined by another VA psychologist in June 2015.  The diagnoses were PTSD and attention deficit hyperactivity disorder.  The examiner reviewed recent VA treatment notes, which indicated that PTSD was in remission.  According to the examiner, it was possible to differentiate the symptoms of PTSD from ADHD.  The examiner wrote that, "[t]he focus of this exam is for PTSD only."  In the examiner's opinion the PTSD symptoms most closely approximated the rating criteria for a noncompensable rating for PTSD - i.e., a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.   The examiner noted that this opinion was based on PTSD symptoms only.  Although her opinion is relevant, the examiner's application of the legal rating criteria for mental disorders is not binding on the Board.

The examination report described the Veteran as living alone.  She told the examiner that she enjoys studying religion and interacting with her dogs, but she said she rarely engages in social activities.  She told the examiner that she last worked in approximately 2010: "She reported that she is currently receiving social security disability for lupus, fibromyalgia, and chronic fatigue syndrome.  She is working towards her Masters' degree in divinity, through a distance learning program."  In describing her relevant mental health history, the examiner wrote that the Veteran came to the VA for treatment of ADHD in May 2014, but did not want treatment for PTSD symptoms: "She has not participated in any psychotherapy since her last exam in 2010 or been prescribed any medications for any mental health disorder other than ADHD."  

The examiner noted that the Veteran met the diagnostic criteria for PTSD and her current symptoms consisted of depressed mood and anxiety.  During the examination, the Veteran interacted with the psychologist in a calm and polite manner.  Her mood and affect were dysphoric and slightly tearful.  "She did not appear unusually anxious.  Speech was spontaneous, normal, and easily understood.  Thought processes were logical and goal-directed.  There were no signs of psychosis or unusual behavior."  

Part 8 of the report ("Remarks") describes some of the symptoms described by the Veteran.  She told the examiner the she dreams about bombs exploding and waking up, startled and kicking.  She said she felt "on guard" and bothered by loud noises and was hypersensitive.  The Veteran also said she does not answer the door and that she keeps the blinds of her windows closed.  She said she avoided movies depicting war or combat.  The examiner wrote, "On face valid self-report measures, Veteran endorsed severe symptoms of depression and moderate to severe PTSD.  However, treatment notes indicate 'PTSD [symptoms] are non-problematic at this time.  Anxiety is well-managed.  Eating, sleeping normally and mood is euthymic.'  She is not prescribed any psychotropic medications or receiving therapy for PTSD, anxiety, or depression."  

In addition to the examination reports, the Board has reviewed many records of mental health treatment.  All of the available mental health records are from VA medical facilities.  The earliest records date from 2004 and 2005.  At that time, treating psychologists assigned GAF scores between 50 and 57.  But the Veteran's complaints chiefly concern the break-up of a long personal relationship.  According to a July 2004 note, the diagnosis was adjustment disorder.  She noted two severe anxiety attacks in October 2004.  But she denied suicidal or homicidal ideation.  

There are further comments on the Veteran's psychiatric history in an August 2009 VA treatment note:  "On record she has diagnoses of adjustment disorder/ bereavement following the breakup of a very long-term relationship in 2004.  She had a severe depressive episode in 1994 with sadness and tearfulness, at a time when there were no particular stressors identifiable.  This lasted about a month and cleared spontaneously."  

More regular treatment for mental illness began in May 2014.  At that time, she said that "life is good" and she would never consider suicide.  Strong supportive factors in her life included family, friends, beloved dogs, strong religious faith, and future-oriented goals for education/career.  

The Veteran's decision to seek mental health treatment in May 2014 chiefly concerned her Attention Deficit Hyperactivity Disorder (ADHD).  According to a treatment note from that month, the Veteran's speech was mildly pressured and her thought processes were tangential.  According to a June 2014 VA treatment note, she was seeking help with her ADHD because she believed that condition caused difficulties with concentration.  She wanted to overcome these difficulties because she was "enrolled in a Masters of Divinity program and is having significant problems attending to her studies and composing sermons.  She will 'work for hours on end' to do something others get done in short order."  The Veteran told her psychiatrist she "sleeps fine," and that her "interest and motivation are good." But during a mental status examination on the same day, she described her mood as being "in chaos" and she fidgeted almost constantly.  Her thought processes were logical and circumstantial and without evidence of thought disorder or perpetual disturbances.  She denied suicidal and homicidal ideations.  Cognition was grossly intact in terms of immediate, recent and remote memory functioning. The Veteran's insight was fair.  Her judgment and impulse control were adequate.

After treatment with medication, the Veteran was able to control her ADHD symptoms more effectively.  According to an August 2014 VA outpatient psychiatry note, "Her studies, particularly writing her papers and presentations, are easier to manage. She is sleeping better and feeling less anxious as well."  In November 2014, her treating psychiatrist commented on her PTSD symptoms specifically: "She reports no problematic PTSD symptoms at this time other than social isolation/avoidance.  Mood is generally okay.  Attention, ability to follow through on assigned tasks, finish what she starts and organize her time are all much improved on current dose of dextroamphetamine.  Mood, sleep, energy, appetite are all at baseline.  She will be traveling in January for two weeks . . . for her studies at the university."

A subsequent VA psychiatry note, dated February 2015, described PTSD as "not currently problematic."  A note in March 2015 described the continued effectiveness of her treatment for ADHD: "She currently has a heavy academic burden and finds that the medication helps her sustain attention and retain information with far less emotional effort than when she wasn't medicated.  Mood, appetite, energy, and sleep are all reported as good."  She had logical and goal-directed thought processes without suicidal or homicidal ideation.

In May 2015, the Veteran told her psychiatrist, "I'm doing well."  The changes since her last visit were described as positive.  The Veteran mentioned that her "[s]ister notices huge difference.  PTSD [symptoms] are non-problematic at this time. Anxiety is well-managed.  Eating, sleeping normally and mood is euthymic.  Not using alcohol or illicit substances.  Not suicidal or homicidal."  A June 2015 VA psychiatry note described PTSD as "not currently symptomatic . . ."  

Some PTSD symptoms were noted, however, at the time of a July 2015 psychiatry appointment.  The Veteran said that she was visiting Boston with a friend and "was taken unawares 'by loud noises that sounded like bombs going off.'  She reports having been taken aback by how much it upset her.  She employs avoidance of triggers as her primary coping technique for her PTSD, so when confronted with the loud noise on the streets of Boston, she reports having felt surreal, frightened, and overcome emotionally for a few minutes. . . . Managed to pull herself together eventually and is fine now, but unsettled by the experience."

In September 2015, the Veteran's psychiatrist noted that there had been no worsening of the Veteran's anxiety.  The Veteran's "Mood, appetite, energy, and sleep are all reported as good.  Current dose helps her remain on task, follow through on tasks and academic assignments, organize her time efficiently and thereby helps her not feel overwhelmed or anxious."  Her thought processes were logical and goal-directed without suicidal or homicidal ideation.  Once again, the psychiatrist described PTSD as not currently symptomatic.

In October 2015, the Veteran became slightly tearful when discussing her most recent VA mental disorders examination, due to her desire to avoid talking about stressful events in service.  In December 2015, she once again reported that her mood, appetite, energy, and sleep were good.  In January 2016, the Veteran told her psychiatrist that she was in her last semester of divinity school and expected to graduate in May.  Her mood was good, but the psychiatrist wrote that, "Avoidance of discussing past trauma and avoidance of triggers is chronic.  Sleeping well currently.  Able to enjoy things."  

In April 2016, the Veteran told her psychiatrist she was "soon to graduate and excited about that and the opportunities she hopes will come as a result."  She was worried about her sister's health, but otherwise her mood was described as manageable.  The psychiatrist described "a history of avoidance to triggers, emotional detachment, numbing, occasional nightmares, hyperstartle, difficulty organizing her time and finishing what she starts and feeling overwhelmed by anxiety when faced with tasks requiring sustained attention."

In May 2016, the Veteran described the Veteran as taking a vacation in New York City after her graduation.  She had logical and goal-directed thoughts without suicidal or homicidal ideation.  Her insight was fair. Her judgment and impulse control seemed adequate.  A June 2016 note described a recent flare up of PTSD symptoms when travelling, but noted that she felt "better now that [she is] at home."  The psychiatrist described the Veteran as "doing well" with logical and goal-directed thought processes and no suicidal or homicidal thoughts.  

In July 2016, the Veteran described filling in for an absent church pastor pending the selection of a new pastor.  She described this work as causing "extra stress" but she said her medication helped keep her "mostly on task and organized" and her psychiatrist described her mood as stable.  She was not "sleeping as well as she should due to stress, but not overly problematic at this time."  

In addition to the treatment records and examination reports, the Board has considered the Veteran's written statements.  With respect to PTSD, these mostly consist of arguments indicating that her psychiatric symptoms are related to service, an issue which has been resolved in her favor.  She has not provided any information about the severity of her PTSD symptoms which is not already mentioned in the Board's summary of the treatment records.  

Analysis

The Board finds that the preponderance of the evidence is against a finding that the Veteran's PTSD symptoms have approximated the criteria for a disability rating higher than 30 percent.  There is no evidence, at any time during the relevant period (July 17, 2009 to the present), that her PTSD has caused her to experience panic attacks more than once a week.  Similarly, there is no evidence suggesting that the Veteran experienced difficulty understanding complex commands or impaired short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks). 

Throughout the appeal period, the relevant treatment records and examination reports indicate adequate judgment and impulse control.  The Veteran's good relationships with her family and with the other members of her church weigh against any finding that her PTSD causes her to experience an "inability to establish and maintain effective relationships" or even "difficulty in establishing and maintaining effective work and social relationships."  38 C.F.R. § 4.130.

For significant sections of the appeal period, the Veteran's treating psychiatrist has considered her PTSD to be asymptomatic.  It is clear that she has experienced feelings of anxiety at other times, such as when she heard the loud noise on her trip to Boston or when she became tearful when discussing stressful events in service.  Other symptoms noted in the treatment records include chronic sleep impairment, depressed mood and mild memory loss.  But these symptoms are adequately reflected in the criteria for the 30 percent rating previously assigned by the RO.  The evidence does not support a finding that her PTSD symptoms have more closely approximated the criteria for a 50 percent rating.  

The Veteran has consistently denied suicidal or homicidal ideation throughout the appeal period.  Likewise, there is no significant evidence that her PTSD causes symptoms meeting the criteria for higher 70 or 100 percent ratings.  The Veteran has not neglected her personal appearance or hygiene.   Her impulse control has remained adequate.  There is no evidence of episodes of illogical, obscure, or irrelevant speech.  Nor is there any information in the record to suggest near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively.  The Veteran has consistently denied hallucinations or delusions.  Her behavior has remained appropriate.  She has been oriented to time and place.  And there is no evidence suggesting that she represents a persistent danger of hurting herself or others.  



ORDER

Entitlement to an increased initial evaluation for posttraumatic stress disorder, currently rated as 30 percent disabling, is denied.


REMAND

In November 2005, a VA rheumatologist diagnosed the Veteran with chronic fatigue syndrome.  After lengthy proceedings, including several conflicting medical opinions, the Board granted service connection for this condition in May 2016, pursuant to regulations which presume that certain unexplained chronic Multi-Symptom illnesses, such as chronic fatigue syndrome, are related to service if they develop in a Persian Gulf Veteran within certain periods of time.  See 38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (2017).  Shortly before issuing its August 2016 rating decision implementing the Board's order, the AOJ arranged for a physician to examine the Veteran to attempt to determine the current severity of her chronic fatigue syndrome.  

Based on the examiner's report, the RO assigned a 20 percent rating pursuant to  38 C.F.R. § 4.88b, Diagnostic Code 6354.  Under DC 6254, chronic fatigue syndrome, is rated as follows: a 10 percent disability rating is assigned when symptoms wax and wane but results in periods of incapacitation of at least one but less than two weeks total duration per year, or; symptoms are controlled by continuous medication.  A 20 percent rating is assigned is assigned when symptoms are nearly constant and restrict routine daily activities by less than 25 percent of the pre-illness level, or; which wax and wane, resulting in periods of incapacitation of at least two but less than four weeks total duration per year.  A 40 percent rating is assigned when symptoms are nearly constant and restrict routine daily activities to 50 to 75 percent of the pre-illness level, or; which wax and wane, resulting in periods of incapacitation of at least four but less than six weeks total per year.  A 60 percent rating is assigned when symptoms are nearly constant and restrict routine daily activities to less than 50 percent of the pre-illness level, or; which wax and wane, resulting in periods of incapacitation of at least six weeks total duration per year.  And a 100 percent rating is authorized when symptoms are nearly constant and so severe as to restrict routine daily activities almost completely and which may occasionally preclude self-care.  Id.  

Chronic fatigue syndrome is considered incapacitating only when it requires bed rest and treatment by a physician.  See Note to 38 C.F.R. § 4.88b , DC 6354.

Unfortunately, the July 2016 VA-authorized examination is inadequate for rating purposes, partly because the examiner seems to have neglected the definition of incapacitation noted above.  The examiner reported that the Veteran's chronic fatigue syndrome caused periods of incapacitation lasting at least 6 weeks during the past 12 months.  It is unclear from his report whether the examiner reviewed the claims file.  But the VA mental health treatment records for the 12 month period before the examination do not reflect any period of bed rest prescribed by a physician.  On the contrary, the treatment records consistently describe the Veteran's appetite, energy, and sleep as good.  Instead of being incapacitated, the records suggest that, with the help of her ADHD medication, the Veteran was capably pursuing her studies in divinity school, working and managing her time effectively.  

The Board has considered the possibility that a physician in private practice may have provided treatment or ordered bed rest for chronic fatigue syndrome during the relevant appeal period.  But the most recent records of private medical treatment in the claims file date from more than ten years before the July 2016 examination report and, therefore, provide no meaningful support for the examiner's finding of a six week period of incapacitation with the previous 12 months.  On remand, the Veteran should be asked to identify any outstanding treatment records for her chronic fatigue syndrome.

Another weakness of the July 2016 examination report is that the examiner did not respond to a question on the examination report form asking whether or not the Veteran's symptoms are controlled by continuous medication.  The Board is generally required to ignore the ameliorating effects of medication when assigning a rating to a service-connected disability.  See Jones .v Shinseki, 26 Vet. App. 56, 63 (2012).  There is an exception to this rule, however, when the applicable rating criteria specifically contemplate the effects of medications.  See McCarroll v. McDonald, 28 Vet. App. 267, 272 (2016).  Like the diagnostic code in McCarroll, DC 6354 specifically contemplates the effects of mediation and, as the recent VA mental health records indicate, the Veteran's medication has substantially increased her energy and made her sleep more regular.  According to those records, the purpose of this medication was to control the effects of ADHD, not chronic fatigue syndrome.  Under these circumstances, it would be useful for the AOJ to obtain an addendum report clarifying the effects of the Veteran's medication on chronic fatigue syndrome.

As noted above, the criteria for a higher rating under DC 6354 may depend on the duration of incapacitating episodes or on the degree to which chronic fatigue syndrome restricts routine daily activities in relation to the Veteran's pre-illness level.  In the opinion of the July 2016 examiner, the Veteran's symptoms restricted her activities less than 25 percent from this base line - i.e., in the examiner's opinion more than 75 percent of her pre-illness level of activities were not restricted.  Unfortunately, the examiner made a factual error which may have affected his analysis of the relevant baseline.  According to part one of the report ("Diagnosis"), the initial diagnosis of chronic fatigue syndrome took place in 2008.  But it is clear from the post-service VA treatment records that the Veteran was initially diagnosed with chronic fatigue syndrome in November 2005.  In her written statements, the Veteran reports the initial onset of chronic fatigue in 1993.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (A medical opinion may be inadequate if it rests on an inaccurate factual premise).

The July 2016 examiner also indicated that chronic fatigue syndrome did not affect the Veteran's ability to work.  This conclusion is not consistent with records from the SSA, which indicate that the Veteran experienced severe fatigue, even after sleeping ten hours, and that her symptoms diminished her ability to concentrate at work.  On remand, it would be useful to clarify the examiner's opinion on this issue after first reviewing the relevant records.

On the issue of TDIU, the VA mental health treatment records indicate that the Veteran has received a new academic credential after graduating from divinity school.  She mentioned the goal of being ordained as a minister, and she has acted as the interim pastor for a church.  It is unclear, however, whether or not this work was compensated or not, part-time or full-time, or whether it could amount to a substantially gainful occupation as that term is used in 38 C.F.R. § 4.16.  On remand, the AOJ should invite the Veteran to submit new information concerning her recent educational and professional activities.  Moreover, the issue of TDIU is intertwined with the remanded issue of an increased rating for chronic fatigue syndrome because, if that claim is resolved in her favor, it could potentially affect whether the Veteran is eligible to receive TDIU. The appropriate remedy when a pending claim is inextricably intertwined with an issue on appeal is to defer adjudication of the claim on appeal pending the adjudication of the inextricably intertwined claim.  See Smith v. Gober, 236 F.3d 1370, 1372 (Fed. Cir. 2001); Henderson v. West, 12 Vet. App. 11, 20 (1998).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask her to identify any health care professionals who may have provided treatment for her chronic fatigue syndrome since November 2005 - particularly any physicians who may have ordered periods of bed rest.  After obtaining appropriate authorization from the appellant, the AOJ should attempt to obtain copies of the treatment records of any health care providers identified by the Veteran.

The AOJ should also ask the Veteran to provide updated information on her educational and professional activities.  The Veteran should be advised that post-service VA mental health records suggest that she has been working as the interim pastor at a church, but it is not clear whether this work is paid or unpaid, full time or part time.  Ask the Veteran to complete an updated VA Form 21-8940 ("Veteran's Application for Increased Compensation Based on Unemployability") with information about her employment and earnings history.

2. Schedule the Veteran for a new examination with a qualified medical professional to assess the current severity of her service-connected chronic fatigue syndrome.  The electronic claims file and a complete copy of this REMAND should be provided to the examiner and the examiner must indicate in his or her report that the claims file has been reviewed.  All appropriate tests and studies should be performed.  

In addition to all information requested in the current version of the relevant VA examination report form, the examiner is advised that the Veteran's initial date of diagnosis for chronic fatigue syndrome was November 2005 and that, in her written statements the Veteran indicated that the initial onset of her chronic fatigue symptoms occurred in 1993.  The examiner should consider these dates when comparing the degree to which chronic fatigue syndrome restricts routine daily activities in relation to the Veteran's pre-illness level.  

In his or her report, the examiner should comment on the ameliorative effects of the Veteran's medications.  The examiner should also attempt to differentiate the effects of chronic fatigue syndrome from the effects of other disabilities which may cause fatigue or affect the Veteran's ability to concentrate, including ADHD, systemic lupus erythematosus, PTSD, and fibromyalgia.  If it is impossible to differentiate these symptoms without speculating, the examiner should say so.  

Finally, the examiner should provide a new opinion on the effects, if any, of chronic fatigue syndrome on the Veteran's ability to work.  In preparing this opinion, the examiner should consider the records provided to VA by the Social Security Administration (SSA), including a June 2010 disability medical evaluation indicating that the Veteran is tired every day despite sleeping 14 to 16 hours and the Veteran's statements, during the SSA proceedings, that she lacked the stamina to complete a typical eight-hour work day.  

3. The AOJ must ensure that the examination report and opinions requested above are in compliance with the directives of this remand.  If any report or opinion is deficient in any manner, the AOJ must implement corrective procedures at once.  

4. After ensuring any other necessary development has been completed, the AOJ should then readjudicate the Veteran's claims for an increased rating for chronic fatigue syndrome and for TDIU.  If any benefit sought on appeal remains denied, the AOJ should provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


